 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
     XDESIGN LLC, a Washington limited           )
 8   liability company,                          )
                                                 ) No.: 2:17-cv-01744-TSZ
 9                         Plaintiff,            )
                                                 ) STIPULATION AND ORDER
10              v.                               )
                                                 )
11   MECCA11, LLC, a Utah limited liability      )
12   company,                                    )
                                                 )
13                         Defendant.            )

14                                        STIPULATION

15                   Plaintiff, XDesign LLC, d/b/a “Paxis,” and Defendant, Mecca11, LLC, by

16   and through their undersigned counsel, hereby stipulate to entry of the subjoined

17   Order dismissing this action with prejudice and without award of costs or attorneys’

18   fees to either party, subject to re-opening pursuant to the terms of the parties’

19   Settlement Agreement and Release dated as of August 30, 2019.

20                   DATED this 3rd day of September, 2019.

21    MUNDT MacGREGOR L.L.P.                        LAW OFFICES OF JAMES W. TALBOT
22

23    By: /s/ J. David Stahl                        By: /s/ James W. Talbot
         J. David Stahl                                James W. Talbot
24         WSB No. 14113                                 WSB No. 22082
      Attorneys for Plaintiff, XDesign LLC,         Attorney for Defendant, Mecca11, LLC
25    d/b/a “Paxis”
26


     STIPULATION AND ORDER - 1                                 mundt MacGregor                                 l.l.p.
                                                               A   t   t   o   r   n   e   y   s   a   t   l   a   W

                                                          271 Wyatt Way NE, Ste. 106, Bainbridge Is., WA 98110
                                                                      Telephone (206) 624-5950
 1                                                           ORDER

 2                           PURSUANT TO the foregoing Stipulation of the parties, docket no. 46,

 3   IT IS HEREBY ORDERED that this action be and is DISMISSED WITH PREJUDICE

 4   and without award of costs or attorneys’ fees to either party, but subject to re-opening

 5   pursuant to the terms of the parties’ Settlement Agreement and Release dated as of

 6   August 30, 2019, provided that any motion to reopen shall be filed within 30 days of

 7   the date of this Order.

 8                           DATED this 3rd day of September, 2019.

 9

10

11
                                                                 A
                                                                 Thomas S. Zilly
12                                                               United States District Judge
13

14   Presented by:
     MUNDT MacGREGOR L.L.P.
15

16
     By: /s/ J. David Stahl
17      J. David Stahl
          WSB No. 14113
18   Attorneys for Plaintiff, XDesign LLC,
     d/b/a “Paxis”
19

20   Entry approved; Notice of
     Presentation waived:
21
     LAW OFFICES OF JAMES W. TALBOT
22

23   By: /s/James W. Talbot
        James W. Talbot
24        WSB No. 22082
     Attorney for Defendant, Mecca11, LLC
25

26
     U:\JDST\Pleadings\Stipulated Dismissal-4285-001A.docx




     STIPULATION AND ORDER - 2                                            mundt MacGregor                                 l.l.p.
                                                                          A   t   t   o   r   n   e   y   s   a   t   l   a   W

                                                                     271 Wyatt Way NE, Ste. 106, Bainbridge Is., WA 98110
                                                                                 Telephone (206) 624-5950
